Citation Nr: 0914649	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-11 472	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Whether new and material evidence has been obtained to reopen 
a claim of entitlement to service connection for a left knee 
disorder, and if so, whether service connection is warranted 
for the claimed disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1987 to June 
1992.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2002 rating determination of 
a Regional Office (RO) of the Department of Veterans Affairs 
(VA) in Muskogee, Oklahoma.

The issue of entitlement to service connection for a left 
knee disorder is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 1993 RO rating decision denied the Veteran's 
claim of entitlement to service connection for a left knee 
disorder; the Veteran did not appeal this decision.

2.  Evidence associated with the claims file after the last 
final denial in March 1993 is new evidence, and when 
considered with the previous evidence of record, it does 
relates to an unestablished fact necessary to substantiate 
the claim and raises the reasonable possibility of 
substantiating the previously disallowed claim for a left 
knee disorder.


CONCLUSIONS OF LAW

1.  The March 1993 RO rating decision is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2008).

2.  New and material evidence has been submitted, and the 
claim of entitlement to service connection for a left knee 
disorder is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

With respect to the Veteran's request to reopen her 
previously disallowed claim of entitlement to service 
connection for a left knee disorder, the Board is reopening 
this claim.  Therefore, no purpose would be served by 
undertaking an analysis of whether there has been compliance 
with the notice and duty to assist requirements set out in 
the Veterans Claims Assistance Act (VCAA) of 2000 (codified 
at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 
2002)) as it pertains to the issue of whether to reopen her 
claim.

Analysis

Generally, an unappealed rating decision is final under 38 
U.S.C.A. § 7105 (West 2002).  However, a veteran may request 
that VA reopen her claim upon the receipt of 'new and 
material' evidence.  38 U.S.C.A. § 5108 (West 2002).  If new 
and material evidence is presented or secured with respect to 
a claim that has been disallowed, VA must reopen the claim 
and review its former disposition.  Id.  38 C.F.R. § 3.156(a) 
(2008) defines "new and material evidence" as evidence not 
previously submitted which relates to an unestablished fact 
necessary to substantiate the claim and presents the 
reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510, 512-13 (1992).  In order 
for evidence to be sufficient to reopen a previously 
disallowed claim, it must be both new and material.  If the 
evidence is new, but not material, the inquiry ends and the 
claim cannot be reopened.  Smith v. West, 12 Vet. App. 312, 
314 (1999).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to evaluate the merits of the claim on the 
basis of all evidence of record, but only after ensuring that 
the duty to assist a veteran in developing the facts 
necessary for her claim has been satisfied.

At the time of the prior final denial in these matters, as 
issued in a March 1993 RO rating decision, the evidence under 
consideration consisted of various lay statements by the 
Veteran, her service treatment records, and a November 1992 
VA examination report.  The RO indicated in its March 1993 
denial that it was denying the Veteran's claim for service 
connection for a left knee disorder because although the 
competent evidence demonstrated that she incurred a twisting 
injury during service, it did not show that such injury 
resulted in a chronic left knee disorder or permanently 
aggravated a preservice left knee injury noted on the 
Veteran's induction examination.  

The Veteran was notified of the March 1993 rating decision 
and did not timely appeal the RO's decision; thus, it became 
final.  38 U.S.C.A. § 7105; 38 C.F.R. § 20.1103 (2008).  In 
March 2002, the Veteran submitted a request to reopen her 
previously disallowed claim.  Evidence received since the 
March 1993 denial consists of more lay statements by the 
Veteran, outpatient treatment records from the Oklahoma City 
VA Medical Center (MC) for the period from May 2001 through 
June 2002, and outpatient treatment records from the Temple 
VAMC for the period from 1992 through the present.  By RO 
rating decision dated in August 2002, the RO denied the 
Veteran's request to reopen her previously disallowed claim 
citing a lack of new and material evidence.  The Veteran 
timely appealed that decision and this issue is now before 
the Board for appellate review.  

Pertinent to the Veteran's appeal, the newly submitted 
evidence contains VA outpatient treatment records dated in 
February 1993 which show that she was seen for complaints of 
lateral joint line pain in the left knee.  See VA Orthopedic 
Consult dated February 1, 1993; see also VA Physical Therapy 
Consult dated February 1, 1993.  Examination revealed trace 
effusion and mild compression; X-ray evidence was negative 
for fractures.  The diagnosis provided by orthopedics was 
left lateral knee strain.  

These treatment records are relevant to the current claim 
because the Veteran was treated twice during service for left 
lateral knee strain (also diagnosed as lateral collateral 
ligament strain).  See, e.g., Emergency Treatment Record 
dated January 10, 1988; Sick Call Record dated August 15, 
1989.  And while she was noted upon entrance to have a 
history of left knee sprain and objective clinical evidence 
of "lateral collateral separation increase to varus valgus 
stress," she was not diagnosed with any left knee defect; 
the Veteran also denied any subjective difficulty or 
symptomatology associated with her preservice left knee 
injury at the time of enlistment.  See Enlistment Examination 
Report dated July 3, 1986.  The February 1993 VA treatment 
records illustrate continued left knee complaints post-
service that are similar to those during service.  The Board 
is of the opinion that such evidence is suggestive of the 
possibility that the Veteran either incurred a chronic left 
knee disorder during service or aggravated a preexisting left 
knee injury during service.  Post-February 1993, there is 
evidence of continued problems with the Veteran's left knee, 
culminating in left knee surgery in March 2002 for a torn 
anterior cruciate ligament (ACL) with residual pain, 
osteoarthritis, and possible degenerative meniscal tear.  See 
VA Orthopedic Surgery Consult dated November 10, 2008.  

Seeing as the newly submitted evidence relates to the reason 
for the March 1993 denial and raises the reasonable 
possibility of substantiating the Veteran's claim, it is 
deemed to be material.  As such, the Veteran's claim of 
entitlement to service connection for a left knee disorder is 
considered reopened.  38 C.F.R. § 3.156.


ORDER

The Veteran's claim of service connection for a left knee 
disorder is reopened, and to this extent the claim is 
granted.


REMAND

Having reopened the Veteran's claim of entitlement to service 
connection for a left knee disorder, the Board finds that 
further development is required before it may proceed with a 
decision on the merits of the claim.  Specifically, a remand 
is required to afford the Veteran an examination and obtain a 
medical opinion as to whether any current left knee disorder 
was incurred during service or represents an aggravation of a 
preexisting left knee disorder.  See McLendon v. Nicholson, 
20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4) (2008).

As discussed above, the present record reflects competent 
evidence of a current left knee disorder, multiple in-service 
left knee injuries, and a diagnosis and treatment for similar 
complaints shortly after service.  Furthermore, despite 
competent evidence of a preservice left knee injury, the 
record clearly shows that any residuals were asymptomatic 
prior to the Veteran's entry into active duty service.  The 
Board acknowledges that current left knee complaints appear 
to be related to an ACL injury; service treatment records 
discuss injury to the lateral collateral ligament (LCL) and 
make no mention of the ACL.  However, it is interesting to 
note that an X-ray taken shortly after service separation in 
November 1992 revealed a "somewhat unusual appearance of 
lateral tibial plateau [which] may represent a normal variant 
or could possibly be a post-traumatic change" [emphasis 
added].  Cf. MRI Report dated September 13, 2001 (the 
Veteran's ACL appears avulsed at its tibial insertion site 
and retracted).

The Board is prohibited from making conclusions based on its 
own medical judgment.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Yet, in the present case, the current record is 
incomplete as to whether the competent evidence discussed 
above reflects that the Veteran incurred a chronic left knee 
disorder during service or aggravated a preexisting left knee 
injury.  Under these circumstances, the Board must obtain 
additional medical evidence to aid in its determination.  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA 
examination for the purpose of 
ascertaining the etiology of any current 
left knee disorder.  The claims file, 
including a copy of this REMAND, must be 
made available to the examiner for review, 
and the examination report should reflect 
that the claims folder was reviewed in 
connection with the examination.  After 
reviewing the record, examining the 
Veteran, and performing any medically 
indicated testing, the examiner should 
specify the nature of any current left 
knee disorder(s), providing diagnoses for 
all identified disorder(s).  The examiner 
should then provide an opinion as to 
whether any current left knee disorder is 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 
50 percent), or less likely than not 
(i.e., probability less than 50 percent), 
etiologically related to the Veteran's 
active service, to include whether any 
preservice left knee injury was aggravated 
by active duty service.  The examiner 
should consider all pertinent evidence, 
including the Veteran's enlistment 
examination, service treatment records 
related to two in-service left lateral 
knee strain injuries, and the November 
1992 X-ray report, and a detailed 
rationale should be provided for all 
opinions.  If it cannot be determined 
whether the Veteran currently has a 
current left knee disorder that is related 
to service on a medical scientific basis 
and without invoking processes related to 
guesses or based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report, with 
an explanation as to why this is so.  

2.  After completion of the above, and any 
other development deemed necessary, review 
the expanded record and determine if the 
Veteran has submitted evidence sufficient 
to warrant entitlement to the benefit 
sought.  Unless the benefit sought on 
appeal is granted, the Veteran and her 
representative, if any, should be 
furnished an appropriate supplemental 
statement of the case and afforded an 
opportunity to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


